Citation Nr: 1724832	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  12-30 735A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability.

2.  Entitlement to an initial rating in excess of 60 percent prior to October 30, 2014, for coronary artery disease (CAD) with cardiomyopathy, status-post myocardial infarction. 

3.  Entitlement to an initial compensable rating prior to August 27, 2014, and in excess of 30 percent thereafter for migraine headaches.

4.  Entitlement to an initial rating in excess of 10 percent for left ankle strain with tendinitis and status-post talus bone spur excision. 

5.  Entitlement to an initial rating in excess of 20 percent prior to August 27, 2014, and in excess of 10 percent thereafter for lumbosacral spine strain. 

6.  Entitlement to an initial compensable rating for left foot status post excision of the base of the first metatarsal with residual neurapraxia, strain, tendinitis, and plantar fasciitis.

7.  Entitlement to an initial rating in excess of 10 percent for right foot Morton's neuroma.

8.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

9.  Entitlement to an initial compensable rating for bilateral hearing loss.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1982 to October 1982, and from September 1989 to May 2009. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from July 2009 and October 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, and from a December 2009 rating decision by the RO in Huntington, West Virginia.  Jurisdiction has been transferred to the RO in Atlanta, Georgia. 

This appeal was before the Board in June 2016 where it was remanded to schedule the Veteran for a Board hearing.  The Veteran was scheduled for a Board hearing in December 2016.  However, in correspondence received in December 2016, the Veteran withdrew his request for a hearing.  38 C.F.R. § 20.704(e) (2016).  The Board finds the RO complied with the previous remand directives.  D'Aries v. Peake, 22 Vet. App. 97 (2008)

The Board observes that in an October 2014 rating decision, the RO increased the rating for gastroesophageal reflux disease and continued the ratings for the Veteran's cervical spine disability, right upper extremity radiculopathy, left leg radiculopathy, hypertension, right shoulder disability, and left shoulder disability.  The RO also granted Dependents' Educational Assistance, effective August 27, 2014.  Thereafter, in September 2015, the Veteran filed a timely notice of disagreement (NOD).  A statement of the case (SOC) has not been issued with regard to these claims.  Generally, the filing of an NOD confers jurisdiction on the Board and the next step is for the Agency of Original Jurisdiction (AOJ) to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  However, because the Board's review of the claims file reveals that the RO is still taking action on these issues, the Board will not exercise formal jurisdiction over it at this time.  

The Board also observes that following the issuance of the SOC for the pending appeal, additional medical records were associated with the Veteran's electronic claims file, to include the reports of VA examinations provided in August 2014.  However, the updated treatment records do not pertain to the Veteran's current appeal for bilateral hearing loss and tinnitus.  Therefore, this evidence is not pertinent to the Veteran's current issues addressed below and remand for initial agency of original jurisdiction (AOJ) review is not required.  See 38 C.F.R. § 20.1304(c) (2016) (requiring remand for initial AOJ review of pertinent evidence submitted after notification of certification of the appeal to the Board).  

The issues of entitlement to service connection for cancer of the right kidney and sleep apnea have been raised by the record in a May 2014 Report of General Information, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to increased ratings for CAD, migraine headaches, a lumbar spine disability, a left ankle disability, and left and right foot disabilities, entitlement to service connection for an acquired psychiatric disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Audiometric testing conducted shows that the Veteran's service-connected bilateral hearing loss disability has manifested by no more than level I hearing loss in both the right and left ears.

2.  The Veteran is in receipt of the maximum schedular rating for tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.655, 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  The criteria for an initial rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.655, 4.87, Diagnostic Code 6260 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Law

Disability evaluations are determined by comparing a Veteran's symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where a claimant appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

Hearing loss is rated under the criteria of 38 C.F.R. § 4.85, Code 6100.  Under VA regulation, an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are to be conducted without the use of hearing aids.  To evaluate the degree of disability from defective hearing, the rating schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination and the puretone threshold average, as contained in a series of tables within the regulations.  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85 (2016). 

This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d) (2016).  Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. 
§ 4.85(e).

The regulatory provisions also provide two circumstances under which alternative tables can be employed.  One is where the puretone thresholds in each of the five frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 55 decibels or greater.  The second is where puretone thresholds are 30 decibels or less at frequencies of 1,000 Hertz, and are 70 decibels or more at 2,000 Hertz.  See 38 C.F.R. § 4.86 (2016).

Under 38 C.F.R. § 4.87, Diagnostic Code 6260, tinnitus warrants a maximum 10 percent rating.  



Factual Background

The Veteran underwent a VA audiological examination in February 2009.  He exhibited puretone thresholds, in decibels as follows:




Hz   



500
1000
2000
3000
4000
RIGHT
15
10
35

45
LEFT
5
15
5
45
40

The average puretone threshold was 26 decibels for both ears.  Speech audiometry using the Maryland CNC word list revealed speech recognition ability of 92 percent for the right ear and 96 percent for the left ear.  The examiner noted that the Veteran did not report a significant functional effect related to his hearing.  

An August 2009 VA audiological examination report is also of record.  The examiner noted that the Veteran did not report a significant functional effect related to his hearing.  He did report constant tinnitus in the left ear and an intermittent tinnitus in the right ear.  

Audiological testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
35
45
LEFT
5
15
5
45
40

The average puretone threshold was 26 decibels for both ears.  Speech audiometry using the Maryland CNC word list revealed speech recognition ability of 92 percent for the right ear and 96 percent for the left ear.  

The Veteran was scheduled for an additional VA audiological examination in September 2014.  However, the evidence of record indicates that the he failed to report for the examination.  

Analysis

Bilateral Hearing Loss

Applying the facts in this case to the criteria set forth above, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable rating for bilateral hearing loss.

As set forth above, the Veteran failed to report for the VA examination scheduled in September 2014.  Ordinarily in a claim for increase, where entitlement to a benefit cannot be established or confirmed without a current VA examination and the Veteran fails to report for an examination scheduled in conjunction with the claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  However, in this case the Veteran's appeal stems from the initial grant of service connection.  Because this is an appeal from the Veteran's original compensation claim, the Board will consider this claim based on the evidence of record.  See Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating).  The Board will therefore consider the merits of this appeal based on the evidence of record without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

As set forth above, the Veteran underwent a VA audiometric examination for compensation purposes to evaluate his hearing acuity.  Audiological testing showed that the Veteran had an average puretone threshold of 26 decibels on the right with speech discrimination of 92 percent.  He exhibited an average puretone threshold of 26 decibels on the left with speech discrimination of 96 percent.  Applying these audiological findings to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I in both the right and left ears.  Under Table VII in the Rating Schedule, therefore, the criteria for an initial compensable rating have not been met with respect to these audiometric findings.  38 C.F.R. § 4.85, Diagnostic Code 6100.  There is no other probative evidence of record upon which to establish a higher rating.  

The Board has also considered the provisions of 38 C.F.R. § 4.86, but the results of this audiometric examination shows that the alternative table is not applicable.

In sum, throughout the appeal period, the Veteran's level of disability has most nearly approximated that contemplated by his current evaluation.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable and the claim of entitlement to an initial compensable rating for bilateral hearing loss is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Tinnitus

Applying the facts in this case to the criteria set forth above, the Board finds that the preponderance of the evidence is against the assignment of an initial rating in excess of 10 percent for tinnitus.

The Board observes that the Veteran's service-connected tinnitus has been assigned the maximum schedular rating available from the effective date of the award of service connection.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (affirming VA's long-standing interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, whether unilateral or bilateral).  Accordingly, no higher scheduler evaluation is warranted.


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.  

Entitlement to an initial rating in excess of 10 percent for tinnitus is denied.


REMAND

At the outset, the Board notes that additional VA medical records, to include the reports of VA medical examinations, have been associated with the claims file since the most recent Statement of the Case.  The Veteran and his representative have not submitted a waiver of the AOJ's initial consideration of this evidence.  As such, the additional evidence must be referred to the AOJ for review  

The Board observes that in December 2009, the Veteran was scheduled for a VA examination for his claim of service connection for an acquired psychiatric disability; however, he failed to report.  

If entitlement to a VA benefit cannot be established without a current VA examination and a claimant, without good cause, fails to report for such examination scheduled in conjunction with an original compensation claim, the claim shall be rated on the evidence of record.  See 38 C.F.R. § 3.655(b) (2016).  Examples of good cause include, but are not limited to, illness or hospitalization of the claimant, death of an immediate family member, etc.  Id. 

The Board notes that in a December 2009 Report of General Contact, the Veteran's wife informed the RO that the Veteran was hospitalized at the time of the scheduled VA examination and was, therefore, unable to report for the examination.  The Board finds that, given the foregoing, and affording the Veteran the benefit of the doubt, good cause has been shown for his failure to report to the previous VA examination.  As such, an additional VA examination should be provided to determine the nature and etiology of the Veteran's psychiatric disability.  

In VA medical records dated in March 2014, the Veteran identified private medical providers who treated his disabilities on appeal.  In correspondence received in May 2016, the Veteran's representative identified additional health care providers.  In light of the foregoing, efforts should be made to obtain outstanding medical records on remand.

In correspondence received in May 2016, the Veteran's representative reported that the Veteran became too disabled to work after suffering a heart attack in 2013.  In support of this contention, a statement noting that the Veteran had been awarded disability benefits from the Social Security Administration (SSA) was provided.   Although the Veteran provided a letter confirming that disability benefits had been awarded, no other records from the SSA have been associated with the claims file.  Records from SSA are potentially relevant to the appellant's claims and VA therefore has a duty to undertake the necessary efforts to obtain them.  38 C.F.R. § 3.159(c); McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008); see also Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the appellant and ask him to submit or identify any additional medical records relevant to his claims, to include health care providers identified in the March 2014 VA medical record and in the May 2016 correspondence.  After obtaining any necessary information and authorization from the appellant, the AOJ should undertake the necessary efforts to obtain any additional VA and/or private medical records pertinent to the appellant's claims.

2.  The AOJ should contact the Social Security Administration and request copies of records pertaining to the appellant's application for disability benefits, to include a copy of any decision rendered and the records upon which such decision was based.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his acquired psychiatric disability.  Access to records in the Veteran's electronic Virtual VA and VBMS files should be made available to the examiner for review in connection with his or her opinion.

After examining the Veteran and reviewing the record, the examiner should identify all psychiatric disabilities found on examination.  For each diagnosed acquired psychiatric disability, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such psychiatric disability was incurred in service or is otherwise causally related to the Veteran's active service or any incident therein?

If PTSD is diagnosed, the examiner must specify the stressor(s) upon which the diagnosis was based. 

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If an opinion cannot be provided without resort to speculation, the physician must explain why such an opinion would be speculative.

In rendering the opinion, the examiner must discuss the report of depression and anxiety noted in the military separation report of medical history.

4.  After undertaking any development deemed necessary, readjudicate the issues on appeal, considering all the evidence of record.  If any of the benefits sought on appeal remain denied, provide the Veteran with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


